Citation Nr: 9907405	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  96-12 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
urethritis, to include prostatitis.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for disability due to 
degenerative arthritis of the cervical spine, to include 
radicular pain to the right shoulder and neck.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a left knee 
disorder, to include a total left knee replacement.  

4.  Entitlement to an increased rating, to include the 
restoration of a 60 percent rating, for residuals of a total 
right knee arthroplasty, currently rated as 30 percent 
disabling.  

5.  Entitlement to a total disability rating for compensation 
based on individual unemployability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from May 1958 to February 
1962. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the St. 
Petersburg, Florida, Regional Office (hereinafter RO).  In 
September 1998, a hearing was held in Washington, D.C., 
before the Board Member rendering this decision, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1998). 

The decision below will include adjudication of the issues of 
entitlement to service connection for residuals of urethritis 
and the "reopening" of the claim for service connection for 
disability due to degenerative arthritis of the cervical 
spine, to include radicular pain to the right shoulder and 
neck.  Given the "reopening" of this claim, the Board 
concludes a remand of the claim for service connection for a 
cervical spine/shoulder disability is warranted to ensure 
that the veteran is afforded the full benefits of due 
process.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 
O.G.C. Precedents 6-92 and 16-92, 57 Fed.Reg. 49744 and 49747 
(1992).  In addition, the issues of whether new and material 
evidence has been presented to reopen a claim for service 
connection for a left knee disorder, entitlement to an 
increased rating (to include a restored rating) for the 
service-connected right knee disorder and a total disability 
rating for compensation based on individual unemployability 
require additional development or adjudication, and will thus 
also be addressed in the remand attached to the end of this 
decision.   


FINDINGS OF FACT

1.  Additional evidence submitted subsequent to July 1964 and 
February 1978 rating decisions, in the form of an outpatient 
treatment report that includes an opinion from a VA physician 
dated in June 1996 linking cervical spine disability shown at 
that time to an in-service shoulder disability, was not 
previously submitted, bears directly and substantially upon 
the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for entitlement to service 
connection for disability due to degenerative arthritis of 
the cervical spine, to include radicular pain to the right 
shoulder and neck.  

2.  There is no competent evidence of record showing an 
etiologic relationship between prostatitis or any other 
current genitourinary disability and in-service urethritis.  
Chronic urethritis or the residuals thereof have not been 
demonstrated.

CONCLUSIONS OF LAW

1.  Evidence received subsequent to July 1964 and February 
1978 rating decisions denying entitlement to service 
connection for a disability involving the right shoulder and 
cervical spine is new and material, and the claim for service 
connection for disability due to degenerative arthritis of 
the cervical spine, to include radicular pain to the right 
shoulder, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1998); Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998). 

2.  A well-grounded claim for entitlement to service 
connection for residuals of urethritis, to include 
prostatitis, has not been presented.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has 
been Presented to Reopen a Claim for 
Service Connection for Disability Due to 
Degenerative Arthritis of the Cervical 
Spine, to Include Radicular Pain to the 
Right Shoulder and Neck

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Unappealed rating actions are final under 38 U.S.C.A. § 7105, 
but can be reopened upon the submission of new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  (In applying the 
principles of Hodge, a case which was decided during the 
pendency of the veteran's appeal, the Board finds that such 
application would not result in any prejudice to the veteran, 
as the action below of the Board reopening the claim for 
service connection for the cervical spine/shoulder disorder 
will be favorable to the veteran.  Bernard, 4 Vet. App. at 
384.)   

Applying the principles above to the pertinent facts, service 
connection for a right shoulder disability was denied by a 
July 1964 decision, and a February 1978 rating decision 
denied entitlement to service connection for "degenerative 
arthritis, cervical spine[,] with radicular pain, right 
shoulder."  The veteran was notified of both decisions, but 
did not file a timely appeal to either decision.  Evidence of 
record at that time included service medical records 
referring to treatment for pain associated with a right 
shoulder disability, variously diagnosed as tendonitis, 
tenosynovitis, and shoulder strain.  However, a VA physical 
examination conducted in May 1964 showed no chronic shoulder 
disability at that time, which was the principle basis for 
the July 1964 denial.  While a January 1978 VA examination 
showed degenerative arthritis of the cervical spine with 
radicular pain in the right shoulder and disc space narrowing 
at C6-C7, there was no clinical evidence or medical opinion 
contained in the reports from this examination relating such 
disability to service, and this was the principle basis for 
the February 1978 denial.  

Evidence submitted since the July 1964 and February 1978 
rating decisions includes a VA outpatient treatment report 
dated in June 1996 which contains a statement from a VA 
physician linking cervical spine disability shown at that 
time to in-service shoulder disability, which this physician 
felt was misdiagnosed as tendonitis during service.  In 
written argument of record and sworn testimony submitted on 
behalf of the veteran, it has been contended that this 
statement is of sufficient probative weight to reopen the 
claim for service connection for the cervical spine/shoulder 
disability.  Given the fact that the June 1996 VA outpatient 
treatment report contains competent evidence tending to shown 
a relationship between a cervical disability demonstrated at 
that time and in-service shoulder pathology, and competent 
evidence showing such a linkage was not of record at the time 
of July 1964 or February 1978 rating decisions, the Board 
concludes that this report represents sufficient "new" and 
"material" evidence to reopen the claim for service 
connection for the shoulder/cervical spine disability.  See 
Edenfield v. Brown, 8 Vet.App. 384, 388 (1995), Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995); Watson v. Brown, 
4 Vet.App. 309, 314 (1993).  Thus, as it has been determined 
as a matter of law that new and material evidence has been 
received, this claim, upon remand to the RO as directed 
following this decision, is to be addressed on a de novo 
basis. 

II.  Entitlement to Service Connection 
for Residuals of Urethritis, to Include 
Prostatitis

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  There is no further duty 
to assist the veteran if a well-grounded claim is not 
submitted.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v.  Derwinski, 1 Vet. App. 78 (1990).  The evidentiary 
assertions by the veteran are to be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertions are inherently 
incredible or are beyond the competence of the person making 
the assertions.  See King v. Brown, 5 Vet. App. 19 (1993).  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has stated that medical evidence showing a nexus 
between present disability and in-service pathology is 
required to form a well-grounded claim for service 
connection.  Caluza, 7 Vet. App. at 498, 506 (1995); see also 
Edenfield, 8 Vet. App. at 384, 388 (1995).  The veteran in 
written argument and oral testimony has contended that his 
current disability associated with prostatitis is 
etiologically related to in-service urethritis.  While the 
service medical records do demonstrate treatment for 
urethritis, there is no competent objective evidence showing 
a nexus between such disability and a current disability 
associated with prostatitis or any other genitourinary 
disorder.  The veteran is not competent to establish that 
medical nexus.  As such, the claim for service connection for 
residuals of urethritis is not well grounded and must 
therefore be denied.

Summarizing the relevant evidence of record, as indicated 
above, the service medical records do contain references to 
treatment for urethritis, including in November 1958 and 
April 1960.  However, the service medical records from the 
final months of the veteran's service do not reflect 
treatment for this condition, nor did the veteran make 
reference to urethritis in his original claim for service 
connection filed in April 1964.  Moreover, the first VA 
examination conducted after service in May 1964 did not show 
urethritis, nor did a VA examination conducted in August 
1969.  While clinical records dated many years after service, 
including those from treatment by a Michael V. Moro dated in 
1992, reflect a prostate disorder, there is no competent 
medical evidence of record linking a current disability 
associated with the prostate, or any other genitourinary 
disability, to the in-service urethritis.  Absent such 
independent supporting clinical evidence from a physician or 
other medical professional, statements by laypersons 
expressing the opinion that disabilities are service 
connected are not probative.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Thus, as there is no independent 
clinical evidence of record supporting the testimony and 
written assertions submitted by and on behalf of the veteran 
with regard to the claim for service connection for residuals 
of urethritis, the Board must find this claim to be not well-
grounded.  Caluza, 7 Vet. App. at 498, 506 (1995); Edenfield, 
8 Vet. App. at 384, 388.

The Board, in finding the claim for entitlement to service 
connection for residuals of urethritis to be not well 
grounded, has considered the obligation of the RO under 
38 U.S.C.A. § 5103(a) and the holding in Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995) to advise the veteran of the 
evidence needed to complete his application when he has 
failed to present a well-grounded claim.  The Board concludes 
that this obligation to the veteran was fulfilled by the RO 
to the extent that it has notified the veteran in multiple 
supplemental statements of the case of the evidence needed to 
submit a well-grounded claim for service connection.  
Moreover, there is no indication that there are medical 
reports that are available which would show the required 
nexus between current disability associated with prostatitis 
or another genitourinary disability and in-service 
urethritis.  Finally, as the adjudication by the RO included 
the determination that a well grounded claim for urethritis 
had no been presented, there is no prejudice to the veteran 
resulting from the Board's conclusion that this claim is not 
well-grounded.  Bernard, 4 Vet. App. at 384.


ORDER

New and material evidence sufficient to reopen the claim for 
service connection for disability due to degenerative 
arthritis of the cervical spine, to include radicular pain to 
the right shoulder and neck, has been presented.  The claim 
is allowed to that extent.

The claim for service connection for urethritis, to include 
prostatitis, is not well grounded and is therefore denied.  


REMAND

After reviewing the relevant evidence of record, particularly 
in conjunction with the testimony presented by the veteran 
and his representative at the September 1998 hearing at the 
Board, it has been concluded by the Board that additional 
development and adjudication of the claim for service 
connection for disability due to degenerative arthritis of 
the cervical spine, to include radicular pain to the right 
shoulder and neck, the issue of whether new and material 
evidence has been presented to reopen a claim for service 
connection for a left knee disorder, and the claims for 
entitlement to an increased rating (to include a restored 
rating) for the service-connected right knee disorder and a 
total disability rating for compensation based on individual 
unemployability is necessary.  

With regard to the claim for service connection for 
disability due to degenerative arthritis of the cervical 
spine, to include radicular pain to the right shoulder and 
neck, this claim, as indicated in the decision above, must be 
initially adjudicated by the RO based on a de novo review of 
all the evidence of record so as to comply with due process 
requirements.  In connection with this claim, a VA 
examination that includes an opinion, based upon a review of 
the pertinent in-service and post-service clinical findings, 
as to the etiologic relationship between current cervical 
spine/shoulder disability and the right shoulder pathology 
shown during service will be requested upon remand.  

Two decisions of the United States Court of Veterans Appeals 
(hereinafter COVA), Allen v. Brown, 7 Vet.App. 439, 448 
(1995) and DeLuca v. Brown, 8 Vet. App. 202 (1995), are 
potentially applicable to the issue of whether new and 
material evidence has been presented to reopen the claim for 
service connection for a left knee disability and, 
respectively, entitlement to an increased rating for the 
service connected right knee disability, to include the 
restoration of a 60 percent rating.  The referenced COVA 
decisions do not appear to have been specifically applied by 
the RO; and, accordingly, the RO upon remand will be 
requested to apply the referenced COVA decisions.  Records 
associated with the follow-up from that surgery will be 
requested.  In addition, as it has been several years since 
the veteran has been afforded a VA examination, this remand 
will direct the RO to afford the veteran an examination to 
clarify the severity of the service-connected right knee 
disability and, pursuant to Allen, the relationship, if any, 
between an altered gait pattern caused by the service-
connected right knee disorder and disability in the left 
knee.

Finally, because the Board finds the claim for entitlement to 
a total disability rating for compensation based on 
individual unemployability to be "inextricably intertwined" 
with the issues addressed by this remand to the extent that 
the development requested above may potentially result in an 
increased disability rating, or another compensable service 
connected disability, the RO upon completion of the 
development discussed above will be requested to readjudicate 
the issue of a total disability rating for compensation based 
on individual unemployability.  Harris v. Derwinski, 1 
Vet.App. 180 (1991).  

For the reasons stated above, this case is REMANDED for the 
following development: 

1.  The RO should, with the assistance of 
the appellant as needed, attempt to 
obtain copies of all pertinent treatment 
records not already on file.  Records 
obtained should include those following 
the most recent right knee replacement 
surgery in early 1992.  These records 
should detail the follow-up accomplished.  
To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of the negative results.  
38 C.F.R. § 3.159.

2.  The veteran is to be afforded an 
appropriate VA examination to determine 
the relationship between any current 
disability in the cervical spine or right 
shoulder and in-service shoulder 
symptomatology or pathology.  The 
physician who conducts this examination 
is to express an opinion, based on a 
review of all the pertinent in-service 
and post-service clinical evidence, to 
include the service medical records 
describing treatment for the variously 
diagnosed shoulder disability and the VA 
outpatient treatment report dated in June 
1996 that included a statement from a VA 
physician linking cervical spine 
disability shown at that time to what was 
felt to be a "misdiagnosed" in-service 
shoulder disability, as to whether there 
is an etiologic nexus between any current 
cervical spine or right shoulder 
disability and the right shoulder 
symptomatology shown during service.  
This physician should also express an 
opinion as to whether there is an 
etiologic relationship, to include as a 
result of an altered gait pattern, 
between the service-connected right knee 
disability and any current disability in 
the left knee.  In making this 
determination, the examiner should also, 
pursuant to Allen, 7 Vet.App. at 439, 
448, determine whether there is any 
portion of a current left knee disability 
that is the result of aggravation by the 
service connected right knee disability.  
It is noted that service medical records 
show that a left knee menisectomy was 
performed prior to entry into active 
service.

Also to be included as part of the VA 
examination is an assessment of the 
severity of the service-connected right 
knee disability.  This examination should 
include range of motion studies, and 
pursuant to 38 C.F.R. §§ 4.40, 4.45; and 
the holding in DeLuca, 8 Vet. App. 202 
(1995), if any limited motion is 
demonstrated due to these service 
connected residuals, an opinion as to any 
increased functional loss due to painful 
use, weakness, excess fatigability, 
and/or incoordination should be rendered.  
The claims file must be made available to 
the examiner prior to this examination.

3.  Following completion of the above, 
the veteran is to be afforded a social 
and industrial survey.  Included should 
be information concerning his most recent 
employment and the current status of his 
employability, including the reasons for 
leaving his last employment, as 
appropriate.  Contact with the employers 
should be made as indicated, and the 
assistance of the veteran in obtaining 
this information should be requested as 
needed.

4.  Following completion of the above 
action, the claims on appeal addressed by 
this remand are to be adjudicated by the 
RO.  If any such claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, to include citations to the 
relevant legal criteria.  Where 
appropriate, citations and discussion of 
DeLuca and Allen should be included in 
the supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if indicated.  

The purpose of this REMAND is to assist the veteran in the 
development of his appeal and comply with due process 
requirements, and the Board does not intimate an opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case.  No action is required of the veteran 
until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



- 12 -


- 1 -


